Citation Nr: 0510396	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  98-12 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for residuals of bruise, left arm. 

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a right arm disorder. 

3.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for peptic ulcer disease. 

4.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a left shoulder disorder. 

5.  Entitlement to service connection for a back disability, 
to include disability of the lumbar spine and the cervical 
spine.

6.  Entitlement to service connection for a head injury. 

7.  Entitlement to service connection for a neuropsychiatric 
disorder, diagnosed as chronic schizophrenia, 
undifferentiated type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to May 
1973.  

The issue of entitlement to service connection for residuals 
of a bruise on the left arm was previously denied by the 
Department of Veterans Affairs (VA) in a rating decision of 
April 1977.  The veteran did not appeal the decision within 
one year of notification thereof in April 1977.  
Subsequently, in a rating action of July 1996, the RO 
determined that new and material evidence had not been 
received to reopen the claim for service connection for 
residuals of a bruise on the left arm.  And the veteran did 
not appeal that decision, either, within one year of being 
notified of it in August 1996.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).  

The issues of entitlement to service connection for peptic 
ulcer disease and a right arm disorder were also denied by 
the RO in a rating decision of July 1983.  The veteran did 
not appeal that determination within one year of the notice 
thereof, and the decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2004).  

The issues of entitlement to service connection for a 
cervical spine disorder, a lumbar spine disorder, and a left 
shoulder disorder were also denied by the RO in a rating 
decision of July 1996.  The veteran did not appeal that 
determination within one year of the notice thereof, and the 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.302 (2004).  

This current matter comes before the Board on appeal from 
rating decisions of the Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  By a rating action of June 
1990, the RO denied the veteran's claim of entitlement to 
service connection for a nervous disorder and a head injury.  
The Board notes that the veteran submitted a notice of 
disagreement (NOD), with respect to the claims denied, in 
August 1990.  A Statement of the Case (SOC) was issued by the 
RO in October 1990, and the veteran submitted a substantive 
appeal (VA Form 9) in October 1990.  The veteran appeared and 
offered testimony at a hearing before a hearing officer at 
the RO in January 1991.  A transcript of that hearing is of 
record.  Thereafter, a supplemental statement of the case 
(SSOC) was issued in December 2001.  While a rating action of 
June 2003 determined that new and material evidence had not 
been received to reopen the claims of entitlement to service 
connection for a head injury and a nervous disorder.  The 
Board, however, finds that those issues have remained on 
appeal since 1990 and, therefore, will be considered on the 
merits.  

This matter also comes before the Board on appeal from a 
September 1997 rating decision of the same RO, which denied 
the veteran's attempt to reopen his claim of entitlement to 
service connection for residuals of a bruise on the left arm; 
that rating action also denied a claim for service connection 
for a back disorder.  The veteran appeared and offered 
testimony at a hearing before a hearing officer, pertaining 
to the left arm and back disorders, in March 2001.  A 
transcript of that hearing is of record.  SSOCs were issued 
in January 2003 and March 2003.  

Subsequently, in a rating action of December 2003, the RO 
determined that new and material evidence had not been 
received to reopen the claims of entitlement to service 
connection for a right arm disorder, peptic ulcer disease, a 
left shoulder disorder, and a cervical spine disorder.  

The issue of entitlement to service connection for a 
neuropsychiatric disorder, diagnosed as chronic 
schizophrenia, is addressed in the REMAND portion of the 
decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will contact 
the veteran if additional action is required on his part.  


FINDINGS OF FACT

1.  By a rating action in July 1983, the RO denied the 
veteran's claim of entitlement to service connection for 
peptic ulcer disease; the veteran did not appeal that 
determination, and it became final.  

2.  The additional evidence received since July 1983 does 
not, by itself or considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim for service connection for peptic 
ulcer disease.  

3.  By a rating action in July 1983, the RO denied the 
veteran's claim of entitlement to service connection for a 
right arm disorder; the veteran did not appeal that 
determination, and it became final.  

4.  The additional evidence received since July 1983 does 
not, by itself or considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim for service connection for a right arm 
disorder.  

5.  In a rating decision dated in July 1996, the RO denied 
the veteran's claim of entitlement to service connection for 
a left shoulder disorder; he did not file a timely appeal to 
that decision.  

6.  The evidence received subsequent to the July 1996 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is not 
material because it does not raise a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a left shoulder disorder.  

7.  In an unappealed decision of July 1996, the RO denied the 
veteran's attempt to reopen his claim of entitlement to 
service connection for residuals of a bruise on the left arm 
on the basis that new and material evidence had not been 
submitted to warrant reopening the claim.  

8.  The evidence received since July 1996 is cumulative of 
the evidence previously of record and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim seeking service connection for residuals 
of a bruise on the left arm.  

9.  A back disability was not identified during the veteran 
military service or until many years after his release from 
service; and there is no competent evidence tending to link 
any current back disability to such service.

10.  There are no currently diagnosed conditions related to a 
head injury claimed to have been sustained during service.  


CONCLUSIONS OF LAW

1.  The evidence received since the July 1983 rating 
decision, wherein the RO denied service connection for peptic 
ulcer disease, is not new and material; therefore, this claim 
cannot be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2004).  

2.  The evidence received since the July 1983 rating 
decision, wherein the RO denied the veteran's claim of 
entitlement to service connection for a right arm disorder, 
is not new and material; therefore, this claim cannot be 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a) (2004).  

3.  The evidence received since the July 1996 rating 
decision, wherein the RO denied service connection for a left 
shoulder disorder, is not new and material; therefore, this 
claim cannot be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2004).  

4.  The evidence received since the July 1996 rating 
decision, wherein the RO denied service connection for 
residuals of a bruise on the left arm, is not new and 
material; therefore, this claim cannot be reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a) (effective prior to August 29, 2001).  

5.  A back disability was not incurred in or aggravated by 
service, nor may arthritis of the spine be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).  

6.  A head disability, including residuals of a head injury, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA requires that VA notify the veteran of evidence and 
information necessary to substantiate his or her claim and 
inform him/her whether he/she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this regard, 
the veteran was notified of the evidence and information 
necessary to substantiate his claims in letters dated in 
March 2001, April 2002, and September 2003; the rating 
decisions of June 1990, September 1997, and December 2003; 
the statements of the case dated in October 1990, May 1998, 
and February 2004; and the supplemental statements of the 
case dated in December 1991, January 2003, March 2003, and 
October 2003.  These documents included a summary of the 
evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO clearly explained why the evidence was 
insufficient under applicable law and regulations to grant 
the benefits sought.  

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The April 2003 and September 2003 
letters specifically invited the veteran to give VA any 
additional evidence he had regarding the issues on appeal.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
The Board finds the duty to assist and duty to notify 
provisions of the VCAA as to the issues addressed in this 
decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notices provided 
to the veteran in April 2002 and April 2003 were not given 
prior to the first agency or original jurisdiction (AOJ or 
RO) adjudication of the claims, the notices were provided by 
the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and those notices complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 
2004).  

II.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applies.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the veteran's request to reopen the previously denied 
claim of service connection for residuals of bruise of the 
left arm was received prior to that date, in April 1997, 
those regulatory provisions do not apply.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  

With respect to the issues of whether new and material 
evidence has been received to reopen the claims of 
entitlement to service connection for a right arm disorder, 
peptic ulcer disease, a left shoulder disorder, and a 
cervical spine disorder, the veteran filed his petition to 
reopen after August 29, 2001; therefore, the Board must apply 
the revised provisions, including insofar as the new 
definition of what constitutes new and material evidence.  

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

III.  Factual background.

The veteran entered active duty in December 1972.  The 
service medical records reflect that the veteran was seen in 
March 1973 for a bruise on the left arm and forearm as a 
result of a trauma; an ace wrap was applied to the left arm.  
The separation examination, conducted in April 1973, was 
negative for any findings of residuals of a bruise on the 
left arm.  The service medical records are completely 
negative with respect to any complaints, findings or 
diagnoses of peptic ulcer disease, a right arm disorder, a 
left shoulder disorder, a cervical spine disorder, or 
residuals of a head injury.  

Received in March 1977 was a VA outpatient treatment report, 
which show that the veteran was seen for evaluation of 
complaints of numbness, and cramping in the left arm, with 
chest pain; he reported suffering an accident during service 
with trauma to the left arm.  Following an evaluation, the 
pertinent diagnosis was chest pain with left arm numbness.  

A certificate of attending physician, dated in August 1980, 
noted that the veteran had been seen on several occasions 
since May 1980 for treatment for peptic ulcer disease.  

A rating action in July 1983 denied the veteran's claim of 
entitlement to service connection for a right arm disorder 
and peptic ulcer disease.  The veteran did not appeal that 
determination within one year of the notice of it, and the 
decision became final and binding on him based on the 
evidence then of record.  

Received in March 1990 were VA progress notes, dated from May 
1989 to February 1990, which show treatment for a psychiatric 
disorder and a stomach disorder.  A treatment report, dated 
in May 1989, reflect a diagnosis of questionable recurrent 
peptic ulcer disease, no gastritis or duodenal problems.  
During a clinical visit in September 1989, the veteran was 
diagnosed with history of peptic ulcer disease.  

At his personal hearing in January 1991, the veteran 
indicated that he injured his head while climbing a bar in 
basic training; he stated that he fell down and hit his head 
on the floor.  The veteran testified that, as a result of 
that accident, he fractured his head and injured his arm.  
The veteran indicated that he was hospitalized for one and a 
half month; he never returned to duty.  

On the occasion of a VA examination in February 1991, the 
veteran reported injuring his head, right shoulder, and arm 
while using the parallel bars in boot camp.  The veteran 
indicated that he fell from the bar; and, as a result, his 
arm was placed in cast.  The veteran complained of constant 
pain in his neck, right shoulder and arm.  X-ray study of the 
cervical spine and the right shoulder was negative.  The 
diagnosis was no orthopedic found in the right upper 
extremity.  

At his personal hearing in March 2001, the veteran testified 
that he injured his left arm during the same accident in 
which he sustained a head injury.  The veteran indicated that 
he had constant pain in the left arm.  He also reported 
problems with his cervical spine as a result of the fall that 
occurred during basic training.  

VA outpatient treatments, dated from May 2001 through July 
2003, show that the veteran received ongoing clinical 
attention and treatment for several disabilities, including 
chronic cervical aches and shoulder pain.  A progress note, 
dated in December 2001, reported a problem with myalgias.  
Radiology diagnostic testing, conducted in January 2002, 
reflect findings of mild degenerative changes at 
acromioclavicular joint, and narrowed C6-C7 intervertebral 
space, suggesting degenerative disc disease at this level.  A 
treatment report, dated in March 2002, reflects a diagnosis 
of chronic cervical aches.  When seen in January 2003, the 
veteran complained of neck and shoulder pain; the diagnosis 
was musculoskeletal aches.  During a clinical visit in July 
2003, the veteran reported a history of musculoskeletal 
aches; it was noted that he suffered from myalgias.  

IV.  Legal analysis-New and material evidence.

A.  New and material evidence to reopen a claim of 
entitlement to service connection for residuals of a bruise, 
left arm.

In this case, as previously discussed, the RO denied the 
veteran's attempt to reopen his claim of entitlement to 
service connection for residuals of a bruise on his left arm 
in July 1996.  In making its decision, the RO noted that a 
claim for service connection for an injury to the left arm 
had been denied in April 1977; at that time, the denial was 
based on a finding that while the veteran was treated for a 
bruise on the left arm and forearm, the separation 
examination showed no residual chronic disability.  The RO 
also determined that the new evidence, which consisted solely 
of a copy of service medical records, showing that the 
veteran suffered a bruise on the left arm and forearm, was 
duplicative of evidence previously considered.  

After careful review of the evidentiary record, the Board 
finds that new and material evidence has not been received 
since the July 1996 rating decision, which denied the 
veteran's attempt to reopen his claim of entitlement to 
service connection for residuals of a bruise on the left arm.  
In this regard, we note that the additional clinical evidence 
received, which consists primarily of VA medical records, is 
merely duplicative, cumulative, or not relative to this 
specific claim.  These records reflect evaluation for several 
unrelated disabilities.  Significantly, this evidence makes 
no reference to any residuals of a left arm bruise.  So even 
if new, this medical evidence does not bear substantially on 
the matter under consideration; that is whether the veteran 
has any residuals of a bruise on the left arm, which was 
incurred in service.  The evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  

Finally, the Board points out that any lay statements made by 
the veteran, to include testimony, to the effect that he 
suffers from residuals of a bruise on the left arm as a 
result of his service in the military are insufficient to 
reopen his claim under 38 U.S.C.A. § 5108 (West 2002).  These 
essentially same contentions were made at the time of the 
prior decision, so merely reiterating them now, is not new 
evidence.  See, e.g., Reid v. Derwinski, 2 Vet. App. 312 
(1992).  So in the absence of any evidence showing the 
presence of chronic residuals of a bruise on the left arm 
related to military service, to otherwise support the 
petition, the Board must conclude that new and material 
evidence sufficient to reopen the claim has not been 
submitted.  See 38 U.S.C.A. § 5108.  Accordingly, the benefit 
sought on appeal is denied.  

B.  New and material evidence to reopen a claim of 
entitlement to service connection for a right arm disorder.

In this case, as previously noted, the RO denied service 
connection for a right arm disorder in July 1983.  The 
evidence received subsequent to July 1983 consists of VA 
medical records.  These records reveal treatment for several 
disabilities, including complaints of general muscle aches; 
the veteran was also evaluated for complaints of neck pain, 
which radiates into the upper extremities.  These records 
also reflect a history of myalgias and musculoskeletal aches, 
as well as other unrelated disorders.  The Board concludes 
that the medical evidence is arguably new because it was not 
before the RO when it denied service connection for a right 
arm disorder in July 1983.  While new, the evidence is not 
material because it does not indicate that the veteran's 
currently diagnosed musculoskeletal aches are related to any 
incident of service.  

Thus, this evidence is not material because it does not bear 
substantially upon the specific matter under consideration 
with the service connection claim.  The new evidence does not 
tend to prove that the veteran currently has a right arm 
disorder, which is related to his period of active military 
service.  Consequently, while this evidence is new, it does 
not raise a reasonable possibility of substantiating the 
claim.   See 38 C.F.R. § 3.156(a) (2004).  Accordingly, the 
Board concludes that because evidence that is both new and 
material has not been introduced into the claims file since 
the July 1983 denial, the claim of entitlement to service 
connection for a right arm disorder may not be reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2004).  

Finally, the Board points out that any lay statements made by 
the veteran to the effect that he suffers from a right arm 
disorder as a result of his service in the military are 
insufficient to reopen his claim under 38 U.S.C.A. § 5108 
(West 2002).  These essentially same contentions were made at 
the time of the prior decision, so merely reiterating them 
now, many years later, is not new evidence.  See, e.g., Reid 
v. Derwinski, 2 Vet. App. 312 (1992).  So in the absence of 
any evidence referable to a right arm disorder related to 
military service, to otherwise support the petition, the 
Board must conclude that new and material evidence sufficient 
to reopen the claim has not been submitted.  

C.  New and material evidence to reopen a claim of 
entitlement to service connection for peptic ulcer disease.

In this case, as previously noted, the RO denied service 
connection for peptic ulcer disease in July 1983.  The 
evidence received subsequent to July 1983 consists of VA 
medical records, which reflect treatment for a variety of 
unrelated disabilities.  These records do not reflect any 
complaints or findings of peptic ulcer disease.  With the 
exception of the veteran's own statements, none of the 
evidence in any way reflect the presence of a stomach 
disorder, to include peptic ulcer disease, or suggests that 
any stomach disorder is related to his military service.  

The only evidence of record supportive of the veteran's claim 
of a stomach disorder related to service consists of the lay 
statements of the veteran himself.  Competent lay evidence is 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R 
§ 3.159(a)(1) (2004).  Medical diagnosis, by its very nature, 
requires specialized education, training, and experience.  
Thus, while the veteran is competent as a layperson to 
describe the symptoms of a stomach disorder, he is not 
competent to provide medical opinion as to their etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).  Even if, arguendo, the veteran's lay 
statements were to be given credence, as Justus, supra, holds 
we must do, they would not constitute new and material 
evidence because the veteran's statements added to the record 
after the 1983 decision, by definition, contained no new 
evidence because the statements were cumulative and redundant 
of his earlier statements which were already of record.  

In sum, while the evidence added to the record since the July 
1983 denial of service connection for peptic ulcer disease 
was, for the most part, new, it was not material because by 
itself or when considered with previous evidence of record, 
it does not relate to an unestablished fact necessary to 
substantiate the claim, and does not present the reasonable 
possibility of substantiating the claim.  The additional 
statements from the veteran are not new evidence because they 
were cumulative or redundant of his earlier statements of 
record.  Accordingly, the Board finds that new and material 
evidence has not been received, and the veteran's claim of 
entitlement to service connection for peptic ulcer disease is 
not reopened.  38 C.F.R. § 3.156(a) (2004).  

D.  New and material evidence to reopen a claim of 
entitlement to service connection for a left shoulder 
disorder.

In this case, as previously noted, the RO denied service 
connection for a left shoulder disorder in July 1996.  The 
evidence received subsequent to July 1996 consists of a 
substantial number of VA medical records.  These records 
reveal treatment for several disabilities, including 
complaints of shoulder pain, as well as other unrelated 
disorders.  The Board concludes that the medical evidence is 
arguably new because it was not before the RO when it denied 
service connection for a left shoulder disorder in July 1996.  
While new, the evidence is not material because it does not 
indicate that the veteran's currently diagnosed mild 
degenerative changes at the acromioclavicular joint, left 
shoulder, is related to any incident of service, including 
the complaints of a bruise on the left arm and forearm noted 
during service.  

These records reflect current treatment and diagnosis of a 
left shoulder disorder without any indication that the 
shoulder disorder was incurred in service.  There is no 
additionally received medical evidence, which indicates or 
even suggests that any currently diagnosed left shoulder 
disorder is etiologically related to the veteran period of 
service.  The Court has held that medical evidence, which 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994).  The additional medical evidence 
is therefore not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The veteran has reiterated that his current left shoulder 
disorder is related to his military service.  This is 
duplicative of similar contentions raised in the past and is 
therefore not new.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  Moreover, it is now well-established that a 
layperson without medical training, such as the veteran, is 
not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court specifically noted 
that "[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  

In short, the veteran has not submitted competent medical 
evidence which serves to link his current left shoulder 
disorder, to include degenerative changes in the 
acromioclavicular joint, to his service.  The evidence that 
has been presented since July 1996 does not raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156 (2004).  Therefore, the Board finds that the 
veteran's attempt to reopen his claim of entitlement to 
service connection for a left shoulder disorder is 
unsuccessful.  The recently received evidence not being both 
new and material, the claim of service connection for a left 
shoulder disorder is not reopened and the benefit sought on 
appeal remains denied.  

IV.  Legal analysis -- service connection.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  This does 
not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  

In addition, certain chronic diseases, including arthritis, 
may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty, or within seven years for 
multiple sclerosis. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2004).  

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d) (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus or 
link between the in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a diagnosis or, say, a 
nexus to service, competent medical evidence is required. So 
this evidentiary burden typically cannot be met simply by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

After careful review of the evidentiary record, the Board 
finds that the preponderance of the evidence is against the 
claims for service connection for a back disability and 
residuals of a head injury.  The service medical records are 
negative for a back disability and no pertinent disability 
was identified on VA examination in February 1991.  X-rays of 
the veteran's cervical spine in February 1991 were negative 
for any abnormality.  In 2002, X-rays revealed degenerative 
changes of the cervical spine and lumbar spine.  The 
degenerative changes noted in 2002 are too remote from the 
veteran's military service to indicate any link between these 
changes and any incident of such service.  No medical 
evidence is of record which would suggest such a link.

The veteran asserts that his current cervical spine disorder 
developed as a result of the incident in which he bruised his 
left arm during basic training.  It is now well-established 
that a layperson without medical training, such as the 
veteran, is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C.A. 
§ 5108."  

There is no competent medical evidence that a back disorder 
existed in service or that the veteran's current back 
disorder is etiologically related to his service.  In the 
absence of such evidence, the claim is denied.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].  

The service medical records contain no reference to a head 
injury or of any complaints, treatment, or diagnosis of any 
residuals of a head injury.  Also of significance, there is 
no current evidence of any head injury or residuals of head 
trauma, as shown by the pertinent medical evidence on file, 
consisting of VA treatment records from January 1977 through 
July 2003.  

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  The Board acknowledges that the veteran is 
competent to relate that he was involved in an accident 
during basic training, which resulted in trauma to his head.  
However, whether any such injuries resulted in permanent, 
chronic disability is a medical issue, and the present 
record, showing a negative separation examination and no 
medical indications of post-service continuity of any head 
disorder, belies a causal connection between the injuries 
described by the veteran and any current disability.  

In sum, for the reasons and bases provided above, the greater 
weight of probative evidence in this case preponderates 
against the claims of entitlement to service connection for a 
back disability and for disability resulting from a head 
injury.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  
Accordingly, the appeal must fail, and the claims for service 
connection for a back disability and for residuals of a head 
injury are denied. 


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for residuals of a bruise on 
the left arm, the appeal is denied.  

New and material evidence not having been received to reopen 
the claim for service connection for a right arm disorder, 
the appeal is denied.  

New and material evidence not having been received to reopen 
the claim for service connection for peptic ulcer disease, 
the appeal is denied.  

New and material evidence not having been received to reopen 
the claim for service connection for a left shoulder 
disorder, the appeal is denied.  

New and material evidence not having been received to reopen 
the claim for service connection for a cervical spine 
disorder, the appeal is denied.  

Service connection for a back disability, to include 
disability of the lumbar spine and the cervical spine, is 
denied.

Service connection for residuals of a head injury is denied.  

REMAND

The service medical records indicate that the veteran was 
diagnosed with anxiety reaction in April 1973.  Post-service 
medical records include a VA outpatient treatment report, 
dated in January 1977, which contains a diagnosis of 
schizophrenia, chronic, undifferentiated type.  Recent VA 
treatment reports, dated from May 1996 through July 2003, 
indicate that the veteran receive clinical attention for a 
psychiatric disorder, variously diagnosed as chronic 
neuropsychiatric disorder.  These records indicate that the 
veteran is prescribed medication for anxiety.  

The VCAA and implementing regulations provide that VA 
examinations should be ordered to address matters that 
require medical knowledge, to include the question of nexus, 
if needed to resolve the issue on appeal.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Thus, in light of 
the noted problems that the veteran experienced in service, 
and the medical records showing a current diagnosis of a 
neuropsychiatric disorder, the Board is of the view that the 
veteran should be afforded a VA examination to determine the 
current, nature and etiology of his claimed psychiatric 
disorder.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following action: 

1.  The AMC or RO should ask the veteran 
to provide the names, addresses, and 
approximate dates of treatment for any VA 
and non-VA health care providers who 
treated him for his psychiatric disorder, 
not previously identified.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  Once obtained, 
all records must be associated with the 
claims folder.  

2.  Upon the completion of the above, the 
veteran should be scheduled for a VA 
psychiatric examination to determine the 
nature and etiology of any existing 
psychiatric disability.  The claims file 
must be made available to the examiner 
and review of such should be reflected in 
the completed examination report.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The VA examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that any currently 
diagnosed psychiatric disorder is related 
to the veteran's period of military 
service.  A rationale for all conclusions 
reached should be provided.  

3.  Then, the AMC or RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
neuropsychiatric disorder.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case (SSOC), which summarizes the 
pertinent evidence and all applicable law 
and regulations considered pertinent to 
the issue on appeal.  This document must 
include a discussion of the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
given the opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


